Citation Nr: 1607273	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-45 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a schedular rating for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to April 22, 2011, in excess of 50 percent from April 22, 2011 to June 13, 2013, and in excess of 70 percent thereafter.

2.  Entitlement to a higher rating on an extraschedular basis for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and P.J.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to September 1972.

These matters come before the Board of Veterans'Appeals (Board) on appeal from a December 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2009 rating decision, the RO granted service connection for PTSD and assigned an initial disability rating of 10 percent, effective November 12, 2002.  During the pendency of the appeal, the RO increased the Veteran's rating for PTSD to 50 percent from April 22, 2011 to June 13, 2013 and 70 percent thereafter.  Although a higher rating has been assigned by the RO for PTSD in a June 2015 rating decision, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.

Although additional evidence was received subsequent to the June 2015 supplemental statement of the case, the Board finds that the additional evidence is either not pertinent to the PTSD claim, or the evidence is cumulative and duplicative of that already of record.  Thus, a remand for another supplemental statement of the case is not necessary for this claim. See 38 C.F.R. § 20.1304(c) (2015).

The evidence of record, including the May 2001 and May 2005 private medical records reasonably raise the issue of whether the Veteran is unemployable due to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial schedular rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a May 2010 notice of disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment records and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was also provided a VA medical examination in April 2011.  The April 2011 VA examination report, along with the VA, SSA and private treatment records are sufficient evidence for deciding the claim.  The April 2011 report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.


II.  PTSD

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411 (2015).

Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).



Facts

The Veteran began receiving treatment for his PTSD in 2001.  A September 2002 VA treatment record indicated the Veteran was depressed, irritable, isolated, had difficulty sleeping, including nightmares and flashbacks about his service in Vietnam, and also experienced anhedonia, poor concentration and tearfulness.  The Veteran reported feeling suicidal, homicidal, got into fights and was even abusive toward his ex-wife.  He further reported that he feared his volatility would result in injuring someone and that he preferred to be left alone.

Similarly, a December 2002 private treatment record stated the Veteran reported nightmares and dreams of his service experience and that he had spent time in the hospital due to PTSD.  He reported continuing suicidal ideation and a feeling that someone wanted to kill him.  In a December 2002 statement from the Veteran's ex-wife, she reported the Veteran had difficulty sleeping, including fighting, crying and jerking in his sleep, and also exhibited increased anger and explosiveness.

VA and private treatment records throughout the record, show ongoing suicidal ideation from the Veteran.  A September 2003 VA treatment record indicated the Veteran was suffering suicidal ideations with "thoughts of harming self via 'many ways', and homicidal thoughts toward others."  On September 16, 2003, the Veteran was admitted to the Richmond VA psychiatric ward with complaints of hearing voices in his head.  He reported that he needed to go to the hospital so that he and others were safe.

A May 2005 medical record indicated the Veteran suffered from anxiety and depression, had suicidal ideation, but had never actually attempted to take his own life.  The examiner noted that the Veteran had difficulty with interpersonal settings and preferred to stay alone and avoid social situations.  His GAF score was reported at 55, indicating moderate symptoms.  See 38 C.F.R. § 4.130 (2015).  The Veteran continued to report thoughts of hurting others to the May 2005 examiner, and she reported that in a work setting the Veteran would have difficulty getting along with his boss, fellow employees and most definitely the public.

Additionally, a January 2006 VA treatment record showed PTSD interfered with the Veteran's interpersonal and social functioning, including reported nightmares, intrusive thoughts, flashbacks, auditory and visual hallucinations, increased irritability and avoidance.  A January 2007 VA record stated the Veteran is socially isolative and withdrawn and a January 2010 VA record stated the Veteran reported continuing to feel depressed and had thoughts of suicide at times.

Although severe symptoms were noted throughout the record, the December 2008 and June 2009 VA treatment records reported adequate grooming, cooperative behavior, good eye contact, linear and logical thought processes, coherent speech and no suicidal/homicidal ideation, no delusions, no obsessions and no hallucinations.

The Veteran underwent an April 2011 VA examination for his PTSD disability and similar symptoms were noted to the prior treatment records.  The examiner reported the Veteran feels sad all the time and has had thoughts of suicide.  He has a difficult time being interested in anything, feels his future is hopeless, has difficulty concentrating and difficulty sleeping.  He is not interested in having friends and does not want to leave his home.  His functioning was described by the examiner as very limited based on his reluctance to leave his house, reluctance to socialize generally and occasional suicidal ideation.  Despite these symptoms, the examiner noted no total occupational and social impairment and no deficiencies in judgment, thinking, family relations, work, mood or school.

The examiner further reported the Veteran's appearance as clean, neatly groomed, with normal speech, and a cooperative, friendly attitude.  He suffered no delusions, no hallucinations, exhibited above average intelligence, no inappropriate behavior, no obsessive or ritualistic behavior, no homicidal thoughts, no problems with personal hygiene and no problem with activities of daily living.

A June 2013 disability benefits questionnaire indicated similar symptoms to the April 2011 VA examination report.  However, the examiner also noted occupational and social impairment with deficiencies in most areas.  Additionally, he reported difficulty for the Veteran in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; and an intermittent inability to perform activities of daily living.

Analysis

Given the above summarized evidence, the Board concludes that since the date of establishment of service connection, there is a reasonable basis for finding that the Veteran's PTSD has more nearly approximated occupational and social impairment, with deficiencies in most areas, supporting a higher rating of 70 percent.  See 38 C.F.R. §4.7.

Since the grant of service connection, the Veteran has consistently exhibited severe symptoms such as anxiety, poor concentration, hypervigilance, depression, extreme difficulty sleeping, including nightmares and flashbacks, and the Veteran has had ongoing suicidal ideation.  In November 2003, he was even admitted to the Richmond VA hospital with complaints of hearing voices in his head and due to a fear that he would hurt himself or others.  Although ongoing suicidal ideation was noted, he reported that he would not commit suicide due to his religious beliefs.  See April 2011 VA examination report.

The Veteran is isolated and has an inability to maintain and establish effective relationships.  He does not have social interactions outside his family, and has difficulty in interpersonal settings.  He prefers to stay alone and avoid social situations, and his thoughts of hurting other people prevent him from being around others.  See May 2005 private record.  He has poor judgment and near-continuous depression.  Additionally, the June 2013 examiner noted occupational and social impairment with deficiencies in most areas.  These findings correspond to the criteria for a 70 percent rating.

While an increased rating is appropriate to 70 percent since the date of service connection, an even higher increase to 100 percent is not appropriate at any point during the appeal period.  The Veteran has not demonstrated total occupational and social impairment.  The record does not reflect that the Veteran's PTSD symptoms showed gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Likewise, the evidence demonstrates adequate cooperation, speech, dress, hygiene and that he is married.  See April 2011 VA examination.

While the Veteran has showed suicidal ideation, he has indicated that he would not commit suicide due to his religious beliefs.  Also, while he has indicated a fear that he may hurt others, there are no instances of violence reported.  The Veteran has exhibited some symptoms associated with a 100 percent rating, however his disability picture overall most closely represents a 70 percent rating.  Importantly, no medical examiners have noted that the Veteran's PTSD symptoms result in total occupational and social impairment.  Accordingly, the Board does not find that the Veteran's PTSD has manifested in total occupational and social impairment, at any time during the course of the appeal.  Instead, the record demonstrates deficiencies in most areas as contemplated by a 70 percent rating.

In sum, after resolving any benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in equipoise as to whether an initial schedular rating of 70 percent is warranted for PTSD during the entire course of the appeal.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial schedular rating of 70 percent for PTSD, but no higher, is granted, subject to the laws and regulations governing the payment of monetary awards.



REMAND

The record raises the question of whether the Veteran's PTSD disability renders him unable to secure or follow a substantially gainful occupation.

In situations where entitlement to a TDIU arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the schedular increased rating claim and remanding the extraschedular-rating and/or TDIU-rating issue(s) to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24  (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim. See Locklear v. Shinseki, 24 Vet. App. 311 (2011).

Here, the Veteran's claim for an increased initial rating for PTSD is bifurcated into one part that is a schedular evaluation of the rating (discussed and decided above) and a second part that deals with an extraschedular rating.  
The schedular rating for PTSD assesses the disorder's impact on both the occupational and social aspects of the Veteran's life.  The evidence of record demonstrates that the Veteran does not have total social impairment, indicative of a total disability rating, and therefore, as explained above, a 100 percent schedular rating is not appropriate.  In order to warrant a 100 percent schedular rating for PTSD, the Veteran would have to demonstrate BOTH total social and occupational impairment.  Therefore, the Board finds the Veteran is not prejudiced by the Board's decision regarding the schedular PTSD evaluation in this decision because even if the development ordered with respect to the TDIU claim indicates total occupational impairment, the Veteran would not warrant a 100 percent schedular evaluation for his service-connected PTSD without accompanying total social impairment.  See Brambley at 24.

A May 2001 private treatment record indicated the Veteran is unable to perform detailed and complex tasks, and his ability to maintain regular attendance at a place of employment is likely to be poor.  The examiner reported, the Veteran cannot be expected to perform required work activities on a consistent basis; will likely require special or additional supervision while at work; and his ability to complete a normal work day without interruptions from his psychiatric difficulties is minimal.  Additionally, the examiner noted "his ability to deal and cope with the likely normal and routine stresses at work is weak."

A May 2005 private record indicated the Veteran would have difficulty getting along with his boss, fellow employees and most definitely the public.  The Veteran even presented to the May 2005 examination as very disgruntled because of a potential mix-up in his appointment.

Additionally, the June 2013 disability benefits q	uestionnaire showed the Veteran's difficulty in understanding complex commands, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work like setting.

A TDIU is governed by 38 C.F.R. § 4.16 (2015), which provides that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

The decision above renders the Veteran service-connected for PTSD, rated at 70 percent disabling, for the entire period.  Thus, this TDIU claim may be adjudicated on a schedular basis. 38 C.F.R. § 4.16(a).  To this end, there is evidence that the Veteran's service-connected PTSD may render him unable to secure and follow a substantially gainful occupation.

The Board finds that the issue of a TDIU is adequately raised by the record; however the record does not contain a medical examination that addresses what affect the Veteran's service-connected disabilities have on his employability.  A VA examination is warranted on remand. See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

In light of the remand, updated VA treatment records must also be obtained. 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records since February 2015.

2. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the occupational impairments, if any, stemming from his service-connected disabilities.  The entire claims file must be reviewed by the examiner.

Service connection is currently in effect for PTSD (70 percent disabling), tinnitus (10 percent disabling), and bilateral hearing loss (non-compensable).

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to describe all occupational impairment resulting from the Veteran's service-connected disabilities.  

3. Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


